DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Examiner’s Note:
Claim 1 would be allowed if applicant incorporated both claims 5 and 19 into independent claim 1 and if applicant overcomes the double patenting rejection. Claims 5 and 19 are separately dependent on claim 1 and therefore not objected to as allowable subject matter in the forthcoming action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9,671,875. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, and 5-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsunoda (Publication number: US 2005/0001815) in view of Vaananen et al (Patent number: US 7,607,111) in view of Kerr et al (Publication number: US 2009/0313584) in view of Khosravy et al (Patent number: US 8,467,991) in view of Libman et al (Publication number: US 2013/0306627).

Consider Claim 1, Tsunoda shows an information processing apparatus comprising:
decreases (figure 7; paragraphs 91 and 92); (after the special display mode is designated by depressing the special display mode button 13a provided on the input unit 13 of the portable telephone 10 by the user, when the user moves the display unit 12 provided on the upper surface of the appliance main body 11 along the vertical direction, namely the Z-axis direction with respect to the display screen thereof, this movement of the display unit 12 is sensed by the sensor 18 built in the appliance main body 11).
(b) Control displaying of a virtual object based on the movement information, and select to display either an internal structure of the virtual object or an external appearance of the virtual object, based on a distance between the operation device and a determined spatial location (figures 3B and 7; paragraphs 97, 98, and 99); (the internal structure is read as the magnification, and the external structure is read as the non-magnified image. The magnified image shows more details). 
However, Tsunoda does not specifically show an attitude change of an operation device.
In related art, Vaananen et al show an operation device (see figures 7 and 9).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to incorporate the teaching of Vaananen et al into the teaching of Tsunoda in order to browse information quickly (see Vaananen; column 2, lines 20-30).

In related art, Kerr shows displaying a region inside the virtual object (see figures 15 and 16); (where Kerr shows that a virtual object 1530 is displayed differently when the user device is positioned differently).
The different manner of display orientation (or manner) that the virtual object 1530 would be incorporated by a person of ordinary skill in the art into the function of rotating an image in figures 8a-8c of Vaananen et al.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Kerr into the teaching of Tsunoda and Vaananen in order to create three dimensional objects (see Kerr; paragraphs 1-5).
However, Tsunoda, Vaananen, Kerr do not specifically show control changing between displaying a surface of a virtual object and displaying a region of the virtual object inside the surface.
In related art, Khosravy et al show control changing between displaying a surface of a virtual object and displaying a region of the virtual object inside the surface (figures 13 and 29; column 13, lines 55-67; column 14, lines 1-15); (Once a property or properties are selected at 1330, a user can gesture with the device in a variety of pre-defined or user defined ways per the following non-limiting examples: agent contact info gesture 1341, e.g., with automatic links for immediate contact, multiple listing service (MLS) listing for house gesture 1342, request open house info gesture 1343, find out price gesture 1344, watch promotional content 1345, e.g., trailers, video, photos, etc., give feedback to owner gesture 1346, e.g., digg thumbs up, or down, find out vendor info gesture 1347, e.g., find out who does the landscaping, or a request for historical/projected data gesture 1348).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Khosravy into the teaching of Tsunoda, Vaananen, Kerr in order to initiate interaction with the images by the user (see Khosravy; column 13, lines 55-67; column 14, lines 1-15).
However, Tsunoda, Vaananen, Kerr, Khosravy do not specifically show a cross section of a virtual object, wherein a first content does not include any cross section of the virtual object.
In related art, Libman et al shows a cross section of a virtual object, wherein a first content does not include any cross section of the virtual object (see figures 6, 11, and 12; paragraphs 182 and 183); (The user may further instruct processor 1680 via user interface 1640 to display a specified cross section of the object in a selected area of the image, e.g., by designating the desired section on the user interface).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Libman into the teaching of Tsunoda, Vaananen, Kerr, Khosravy in order to select different points of view (See Libman et al; paragraphs 182 and 183).

Consider Claims 11, and 12, Tsunoda shows an information processing method comprising:
(a) Acquiring movement information indicating a position change, the movement information indicating the position change or attitude change of the operation device in a decreases (figure 7; paragraphs 91 and 92); (after the special display mode is designated by depressing the special display mode button 13a provided on the input unit 13 of the portable telephone 10 by the user, when the user moves the display unit 12 provided on the upper surface of the appliance main body 11 along the vertical direction, namely the Z-axis direction with respect to the display screen thereof, this movement of the display unit 12 is sensed by the sensor 18 built in the appliance main body 11).
(b) Displaying a virtual object based on the movement information; and displaying either an internal structure of the virtual object or an external appearance of the virtual object, based on a distance between the operation device and a determined spatial location (figures 3B and 7; paragraphs 97, 98, and 99); (the internal structure is read as the magnification, and the external structure is read as the non-magnified image. The magnified image shows more details). 
However, Tsunoda does not specifically show an attitude change of an operation device.
In related art, Vaananen et al show an operation device (see figures 7 and 9).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to incorporate the teaching of Vaananen et al into the teaching of Tsunoda in order to browse information quickly (see Vaananen; column 2, lines 20-30).
However, Tsunoda and Vaananen et al do not specifically show displaying a region inside the virtual object.
(see figures 15 and 16); (where Kerr shows that a virtual object 1530 is displayed differently when the user device is positioned differently).
The different manner of display orientation (or manner) that the virtual object 1530 would be incorporated by a person of ordinary skill in the art into the function of rotating an image in figures 8a-8c of Vaananen et al.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Kerr into the teaching of Tsunoda and Vaananen in order to create three dimensional objects (see Kerr; paragraphs 1-5).
However, Tsunoda, Vaananen, Kerr do not specifically show control changing between displaying a surface of a virtual object and displaying a region of the virtual object inside the surface.
In related art, Khosravy et al show control changing between displaying a surface of a virtual object and displaying a region of the virtual object inside the surface (figures 13 and 29; column 13, lines 55-67; column 14, lines 1-15); (Once a property or properties are selected at 1330, a user can gesture with the device in a variety of pre-defined or user defined ways per the following non-limiting examples: agent contact info gesture 1341, e.g., with automatic links for immediate contact, multiple listing service (MLS) listing for house gesture 1342, request open house info gesture 1343, find out price gesture 1344, watch promotional content 1345, e.g., trailers, video, photos, etc., give feedback to owner gesture 1346, e.g., digg thumbs up, or down, find out vendor info gesture 1347, e.g., find out who does the landscaping, or a request for historical/projected data gesture 1348).
(see Khosravy; column 13, lines 55-67; column 14, lines 1-15).
However, Tsunoda, Vaananen, Kerr, Khosravy do not specifically show a cross section of a virtual object, wherein a first content does not include any cross section of the virtual object.
In related art, Libman et al shows a cross section of a virtual object, wherein a first content does not include any cross section of the virtual object (see figures 6, 11, and 12; paragraphs 182 and 183); (The user may further instruct processor 1680 via user interface 1640 to display a specified cross section of the object in a selected area of the image, e.g., by designating the desired section on the user interface).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Libman into the teaching of Tsunoda, Vaananen, Kerr, Khosravy in order to select different points of view (See Libman et al; paragraphs 182 and 183).

Consider Claim 2, Tsunoda shows that the displaying of the internal structure of the virtual object comprises displaying two or more internal parts of the virtual object (figures 3B and 7).

Consider Claims 5 and 6, Vaananen shows that the displaying of the internal structure of the virtual object comprises a displaying of detailed information of the virtual object, (figures 7 and 9; column 11, lines 15-40); (the hand-held device is functional, the acceleration sensor 50 measures constantly acceleration readings. The processor 30 receives the acceleration readings and defines the orientation of the hand-held device and also the change in the orientation compared to the prior measurement(s), as represented in phases 101 and 102. In phase 103, it is tested whether the browsing is on or off. If the browsing is off, the processor 30 examines if a predetermined browsing startup condition is fulfilled (phase 104). If it is not fulfilled, the method returns back to phase 101. It means that the orientation of the hand-held device has not changed sufficiently, which would indicate that the user wishes to browse information on the display device of the hand-held device).

Consider Claims 7, and 8, Tsunoda shows that the movement information is acquired based upon an image signal captured from one or more cameras, wherein the information processing apparatus is the operation device (paragraphs 61 and 62).

Consider Claims 9, 10, and 13, Tsunoda shows that the circuitry is further configured to select to display either the internal structure of the virtual object, a second internal structure of the virtual object, or the external appearance of the virtual object, based on the distance between the operation device and the determined spatial location, wherein the circuitry is further configured to change a focus position for the displayed virtual (figures 3B and 7; paragraphs 97, 98, and 99); (the internal structure is read as the magnification, and the external structure is read as the non-magnified image. The magnified image shows more details).

Consider Claim 14, Vaananen shows that the display surface displays an overview of the virtual object (figures 7a-7d).

Consider Claims 15 and 18, Vaananen shows selecting to display, based on moving the operation device back and forth in a depth direction, either a first cross section of the virtual object at a first depth from the surface of the virtual object or a second cross section of the virtual object at a second depth from the surface of the virtual object, the first depth being different than the second depth, wherein the circuitry is further configured to change a zoom ratio of the display of the virtual object based on the distance between the operation device and the determined spatial location (figures 7a-7d); (Vaananen shows different zoom displays. At different distances, zoom displays are different).

Consider Claim 16, Kerr shows that the cross section of the virtual object is not visible from outside the virtual object (see figures 15 and 16).

(figures 3B and 7; paragraphs 97, 98, and 99); (the internal structure is read as the magnification, and the external structure is read as the non-magnified image. The magnified image shows more details).

Consider Claim 19, Khosravy shows that the circuitry is further configured to control changing, based on the movement information indicating the position change or the attitude change of the operation device in the depth direction, from -6-Patent Application No. 15/498,695 Reply to Final Office Action of September 29, 2020 displaying the surface of the virtual object to displaying the region of the virtual object inside the surface of the virtual object at the position deeper from the surface of the virtual object in the depth direction (figures 13 and 29; column 13, lines 55-67; column 14, lines 1-15); (Once a property or properties are selected at 1330, a user can gesture with the device in a variety of pre-defined or user defined ways per the following non-limiting examples: agent contact info gesture 1341, e.g., with automatic links for immediate contact, multiple listing service (MLS) listing for house gesture 1342, request open house info gesture 1343, find out price gesture 1344, watch promotional content 1345, e.g., trailers, video, photos, etc., give feedback to owner gesture 1346, e.g., digg thumbs up, or down, find out vendor info gesture 1347, e.g., find out who does the landscaping, or a request for historical/projected data gesture 1348).

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsunoda (Publication number: US 2005/0001815) in view of Vaananen et al (Patent number: US 7,607,111), Kerr, and Khosravy in view of Wroblewski (Publication number: US 2007/0067798).

Consider Claims 3 and 4, Tsunoda, Vaananen, Kerr, and Khosravy do not specifically show that the virtual object is a living creature, wherein the two or more internal parts comprise an organ of the living creature. However, Wroblewski shows that the virtual object is a living creature, wherein the two or more internal parts comprise an organ of the living creature (figures 2 and 3). Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to incorporate the teaching of Tsunoda and Vaananen in order to interface with user selectable objects (see Wroblewski; paragraphs 13 and 14).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/18/2021